Citation Nr: 1437713	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  09-17 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than September 27, 2006, for the award of service connection for erectile dysfunction.

2.  Entitlement to an effective date earlier than September 27, 2006, for the award of special monthly compensation (SMC) for loss of use of a creative organ.

3.  Entitlement to service connection for chronic fatigue.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety, and adjustment disorder.

5.  Entitlement to a disability rating higher than 20 percent for diabetes mellitus.

6.  Entitlement to an initial compensable rating for erectile dysfunction. 

7.  Entitlement to a disability rating higher than 30 percent for Crohn's disease.

 
8.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from June 1990 to October 1990 and from April 1999 to April 2001.  

This matter comes before the Board of Veterans' Appeals on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

Regarding the claim for service connection for an acquired psychiatric disorder, the medical evidence of record includes multiple psychiatric diagnoses, to include depression, anxiety, and adjustment disorder.  Case law provides that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, pursuant to the holding in Clemons, the Board has more broadly characterized the psychiatric claim on appeal as including these diagnoses.

In November 2012, the Veteran testified before the undersigned Veterans Law Judge during a video hearing held at the RO.  A transcript of the proceeding is included in the record.

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.

The issues of an increased rating for Crohn's disease and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to the promulgation of a decision, the Veteran withdrew his appeal as to the issues of entitlement to effective dates prior to September 27, 2006, for the award of service connection for erectile dysfunction and the award of SMC for loss of use of a creative organ.  

2.  The Veteran does not have a current diagnosis of chronic fatigue.

3.  Resolving all doubt in the Veteran's favor, the Veteran's acquired psychiatric disorder is etiologically related to his service-connected Crohn's disease.   

4.  The Veteran's diabetes mellitus does not require regulation of activities.

5.  The Veteran's erectile dysfunction is manifested by complete loss of use; however, there is no evidence of penile deformity.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal by the Veteran for the issue of entitlement to an effective date prior to September 27, 2006, for the award of service connection for erectile dysfunction are met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(a), (b), (c) (2013).

2.  The criteria for withdrawal of the appeal by the Veteran for the issue of entitlement to an effective date prior to September 27, 2006, for the award of SMC for loss of use of a creative organ are met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(a), (b), (c) (2013).

3.  The criteria for service connection for chronic fatigue are not met.  38 U.S.CA. §§ 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

4.  The criteria for service connection for an acquired psychiatric disorder, to include depression, anxiety, and adjustment disorder, are met.  §§ 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303, 3.310 (2013).

5. The criteria for an evaluation in excess of 20 percent for diabetes mellitus are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.119, Diagnostic Code 7913 (2013).

6.  The criteria for a compensable evaluation for the erectile dysfunction are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.115a, Diagnostic Code 7522 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims

An appeal may be withdrawn as to any or all issues at any time before the Board promulgates a decision. 38 C.F.R. § 20.204(a), (b)(3).  Such withdrawal may be made by the veteran or by his or her authorized representative and, unless done on the record at a hearing, it must be in writing.  38 C.F.R. § 20.204(a).

During a November 2012 hearing with the undersigned Veterans Law Judge, the Veteran, with his representative, expressed his desire to withdraw his claims of entitlement to effective dates earlier than September 27, 2006, for the award of service connection for erectile dysfunction and the award of SMC for loss of use of a creative organ.  As such, no allegation of error of fact or law remains before the Board for consideration with regard to these issues.  Thus, the Board finds that the Veteran has withdrawn his claims, and accordingly, the Board does not have jurisdiction to review the issues of entitlement to effective dates prior to September 27, 2006 for the grant of service connection for erectile dysfunction and for the grant of SMC for the loss of use of a creative organ, and they are dismissed.

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the decision below, the Board grants the claim of service connection for an acquired psychiatric disorder.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess, 19 Vet. App. 473.

As for the remaining claims, the record reflects that the Veteran was provided all required notice in a letter mailed in November 2006 and in the March 2009 Statement of the Case.  Although the Veteran was not provided complete notice until after the initial adjudication of the claims, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claims.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's pertinent service and post-service medical records has been completed.  In addition, the Veteran has been afforded appropriate VA examinations to assess the severity of his service-connected diabetes mellitus and erectile dysfunction disabilities.  The Board finds the VA examination reports to be adequate with which to decide the claim on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  While VA has not afforded the Veteran a medical examination or obtained a medical opinion regarding the claim for service connection for chronic fatigue, the Board finds that such an examination is not necessary to render a decision under the circumstances of this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  As discussed further below, the medical evidence does not show, nor does the Veteran claim, that he has a current diagnosis of chronic fatigue.  Thus, further development is not warranted and VA has complied with its duty to assist the Veteran.

Accordingly, the Board will address the merits of the claims.

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

Legal Criteria for Service Connection

Service connection will be awarded for disability resulting from injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing:  (1) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; (2) medical evidence of current disability; and (3) medical evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  Although the stated intent of the change was merely to implement the requirements of Allen, the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Chronic Fatigue

The Veteran claims that he currently experiences chronic fatigue due to a service-connected disability, to include Crohn's disease and diabetes mellitus disabilities.  

As the Veteran does not claim, nor does the evidence suggest, that the claimed disorder is related to the Veteran's military service, the Board's analysis is limited to whether secondary service connection is warranted in this case.

The Veteran's VA treatment records reflect his report of experiencing fatigue.  A September 2003 record documents his report of feeling tired; he did not identify the reason for his fatigue, but he was given a dosage of insulin to treat high blood glucose levels.  During an April 2006 health consultation, the Veteran reported that his Crohn's disease left him feeling sick and tired.  

During a February 2011 VA general medical examination, the Veteran reported being fatigued due to his uncontrolled diabetes mellitus disability and due to an iron deficiency.  He also reported experiencing generalized weakness.  Following the clinical assessment, the examiner identified weakness or fatigue as the effects of the Veteran's service-connected diabetes and  iron deficiency anemia disabilities on his occupational activities.  

The Veteran clarified the nature of his chronic fatigue during the November 2012 hearing.  He testified that he had not been given a diagnosis of chronic fatigue syndrome or any other diagnosis for his fatigue.  Instead, he stated that his fatigue was a symptom related to Crohn's disease.  

Having reviewed the foregoing, the Board finds that the preponderance of the evidence is against the claim for service connection for a disorder manifested by chronic fatigue. The evidence dated since the time that the Veteran filed his claim for service connection does not show that the Veteran has been diagnosed with a chronic fatigue disorder.  Indeed, the Veteran himself denied ever have been diagnosed with fatigue.  As the medical evidence does not show a current diagnosis for the claimed disorder, there service connection is not warranted.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. . . . In the absence of proof of present disability there can be no valid claim.").  

The Board acknowledges that the February 2011 VA examination report shows that the Veteran's symptom of chronic fatigue has been attributed to his service-connected Crohn's disease and iron deficiency anemia.  Here, the Board notes that his anemia disability has been assigned a 10 percent rating under Diagnostic Code 7700 for symptoms that include fatigue.  As the Veteran is already receiving compensation for fatigue as a manifestation of his service-connected anemia, to rate this symptom again as associated to the claimed chronic fatigue disorder would amount to prohibited pyramiding.  See 38 C.F.R. §§ 4.14, 4.25(b); see Esteban v. Brown, 6 Vet. App. 259 (1994).

In reaching the above determination, the Board has considered the Veteran's contention that service connection is warranted for chronic fatigue.  The Board does not question the Veteran's sincerity in this regard.  While he is certainly competent to describe the extent of any current symptomatology, there is no evidence that he possess the requisite medical training or expertise necessary to render him competent to offer evidence on matters such as medical diagnosis or medical causation.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  Essentially it is beyond the Veteran's competency to diagnosis himself with a chronic fatigue disorder or to offer an opinion as to its etiology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for chronic fatigue.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See generally Gilbert, 1 Vet. App. 49.  The benefit sought on appeal is therefore denied.

Depression with Anxiety

The Veteran seeks service connection for depression with anxiety, which he claims is due to his service-connected Crohn's disease.  He contends that due to the severity and frequency of his Crohn's symptomatology, he is socially isolated and essentially unable to leave his home or to participate in activities that way he desires.    

A March 2005 private psychological evaluation report shows pertinent diagnoses of generalized anxiety disorder and an adjustment disorder with depressed mood.  The private examiner relayed that the Veteran demonstrated high levels of depression and anxiety.  He found the Veteran to be rather withdrawn and isolated, and he stated that this tendency occurred quite frequently with patients with Crohn's disease.  The private examiner stated that patients with Crohn's disease are subject to bouts of diarrhea, sometimes with little warning, and that they many spend most of their time at home in close proximity to the bathroom.  He noted that the Veteran limited his excursion from the house and felt increased apprehension and anxiety when he was out in the community and when he was in crowds were his mobility might be limited.  The private examiner stated that it was quite likely that the Veteran had the tendency to become depressed in reaction to his physical condition and withdrawal from society.  

In March 2006, the Veteran underwent an initial mental health assessment following his reports of depression related to Crohn's disease.  Based on the findings from the mental status examination, the Veteran was given a diagnosis of depression.    

VA records dated in April and July of 2006 show that the Veteran was noted to have depression related to Crohn's disease.  Following the July 2006 mental status examination, the VA psychiatrist assessed the Veteran as having depression related to a medical condition.  

The Veteran underwent a VA examination in September 2007, at which time he was given a diagnosis of dysthymia.  The examiner noted the Veteran's report that he developed significant occupational and social impairments after he was diagnosed with Crohn's disease in 2001.  After reviewing the record, the examiner opined that the Veteran's claimed depression, adjustment disorder, and anxiety disorder was less likely than not due to or a result of an in-service event, injury, or disease, to include Crohn's disease and diabetes mellitus.  As the basis for this opinion, the examiner highlighted that there was no current literature to support a relationship between Crohn's disease and depression or anxiety, but she also acknowledged that there was no literature currently available to deny such a relationship. 

Here, the analysis may be stated briefly.  Based on the foregoing, the Board finds that service connection for an acquired psychiatric disorder is warranted. The record shows a current diagnosis of depression, which the March 2005 private examiner and the July 2006 VA psychiatrist have attributed to his service-connected Crohn's disease.  Also of record is the September 2007 VA examiner's opinion weighing against the claim.  However, the Board finds the September 2007 opinion to be of limited probative weight, given that the examiner acknowledged that current medical literature did not specifically address the presence or absence of a relationship between depression or anxiety and Crohn's disease.  Thus, the September 2007 examiner's comment has, at the very least, placed the record in equipoise as to whether the Veteran's currently diagnosed psychiatric disorder is related to his service-connected Crohn's disease, and the Board must resolve this issue in favor of the Veteran.  Accordingly, the claim for service connection is granted.

Legal Criteria for Increased Disability Ratings

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 ; 38 C.F.R. §§ 3.321(a) , 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran. 38 C.F.R. § 4.3.

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (2001).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic disease and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities, except as noted below.

Diabetes Mellitus

The Veteran claims that his service-connected diabetes mellitus is more severe than what is reflected by the currently assigned 20 percent disability rating.  By way of brief history, the RO granted service connection for diabetes mellitus in a November 2002 rating decision and assigned a 20 percent disability rating effective from April 2001.  The Veteran filed the claim for an increased rating presently on appeal in September 2006.  

Diagnostic Code 7513 provides the rating criteria for diabetes mellitus.  Under this diagnostic code, a 20 percent rating contemplates diabetes requiring insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted when the diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.

"Regulation of activities" has been defined as the situation where a veteran has been prescribed or advised to avoid strenuous occupational and recreational activities.  61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities" as used by VA in 7913).  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).

Note 1 to Diagnostic Code 7913 provides that compensable complications of diabetes are to be separately evaluated unless they are part of the criteria used to support a 100 percent rating, and that noncompensable complications are considered part of the diabetic process.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note 1.  A separate disability rating has been established for erectile dysfunction as a complication of the diabetes mellitus.  There is no indication of any other complications possibly related to the Veteran's service-connected diabetes.  As such, analysis will focus on the service-connected diabetes mellitus under the provisions of Diagnostic Code 7913.

VA treatment records dated in 2006 document treatment of the Veteran's diabetes mellitus.  Treatment records dated in March and June of 2006 show that he was prescribed the use of insulin twice daily.  The March 2006 examiner noted that the Veteran had not been taking his prescribed Metformin or Avandia and determined that the Veteran's diabetes was uncontrolled due to poor medication compliance.  In the June 2006 record, a VA physician noted the receipt of medical information from the Veteran's private physician indicating difficulty controlling the Veteran's blood sugars and that the dosages for his insulin were increased in March 2006.  

The Veteran underwent a VA examination to assess the severity of his diabetes mellitus in April 2007.  He reported that his diabetes was uncontrolled and that his blood sugars ranged from 200 to 350.  His treatment at that time solely consisted of the use of insulin more than once daily, and he was not instructed to follow a restricted or special diet.  He also did not have any restrictions on his ability to perform strenuous activities.  The Veteran did not experiencing episodes of hypoglycemic reactions or ketoacidosis, and he denied having any cardiac, visual, neurovascular, neuropathy, skin, or gastrointestinal symptoms related to his diabetes.  No diabetic complications, other than erectile dysfunction, were found on the physical examination.    

VA treatment records indicate that the dosages for the Veteran's insulin were increased in October 2007.  

In November 2007, the Veteran's reported medications included Metformin and the use of insulin twice daily.  The examiner described the Veteran's diabetes as uncontrolled, although he was noted to have made some improvements in his diet.  He was instructed on how to better improve his diet and to start a regular exercise regimen.  The dosages for his insulin and Metformin were increased at that time.

A September 2008 VA treatment record shows that the Veteran continued to use twice daily doses of insulin and Metformin to treat his diabetes.  At that time, he denied experiencing polyuria, polydipsia, or blurred vision.  The diabetic foot examination was normal, with the exception of non-palpable right dorsalis pedal.  The examiner stated that the right foot appeared very health.

Clinical examinations completed in March 2006 and October 2008 were negative for evidence of diabetic retinopathy.

In a June 2009 VA treatment record, the Veteran was noted to be noncompliant with his home glucose monitoring.  His treatment regimen still included the twice daily use of insulin and Metformin.  The Veteran was assessed with poorly controlled diabetes mellitus, and was instructed to comply with prescription and to continue to follow his diet.  

A February 2011 VA examination report reflects the Veteran's report that his diabetes was uncontrolled and caused him to feel fatigued.  His diabetic treatment regimen consisted of the use of insulin and Metformin twice a day.  The Veteran reported having urinary frequency and nocturia, but denied any other urinary symptoms.  No urinary disorders were noted on the clinical examination or attributed to the Veteran's diabetes.  The examination revealed a continued diagnosis of diabetes mellitus.  The examiner listed the effects of the disability on the Veteran's occupational activities as weakness or fatigue.  With the exception of no effect on the Veteran's ability to feed himself, the examiner determined that the disability had mild to moderate effects on the his daily activities.

After carefully reviewing the evidence, the Board finds that a disability rating in excess of 20 percent is not warranted for the Veteran's service- connected diabetes mellitus.  The evidence demonstrates that the Veteran is clearly being treated for diabetes with oral hyperglycemic agents, insulin, and dietary restrictions.  The preponderance of the evidence does not indicate that he requires the regulation of his activities due to his diabetes such that a 40 percent evaluation could be granted.  Although the Veteran has reported that he experiences fatigue due to this disability, the November 2007 VA treatment record shows that he was encouraged to follow an exercise regimen as part of his treatment regimen.  The evidence also fails to show episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, or a progressive loss of weight and strength because of this disorder.  Given this, there is no basis to award a disability rating higher than the currently assigned 20 percent rating for the Veteran's diabetes mellitus.

Erectile Dysfunction

The Veteran is service connected for erectile dysfunction for which an initial noncompensable disability rating has been assigned under Diagnostic Code 7599-7522.  Under Diagnostic Code 7522, a penis deformity with a loss of erectile power warrants a 20 percent disability rating.  This is the sole disability rating provided under this diagnostic code provision.  38 C.F.R. § 4.115b, Diagnostic Code 7522.

During a December 2006 VA primary care consultation, the Veteran reported having difficulty getting and maintaining an erection.  The assessment includes a diagnosis of erectile dysfunction.

An April 2007 VA examination report includes the Veteran's report of experiencing erectile dysfunction, which the examiner identified as a complication due to his diabetes mellitus.  

A February 2011 VA examination report reflects that the clinical examination of the Veteran's penis showed normal findings; the examination of the testicles was also normal.

Based on the foregoing, the Board concludes that a compensable disability rating for the Veteran's erectile dysfunction is not warranted for any time covered by this appeal.  While there is no dispute that the Veteran has erectile dysfunction (in fact, he is in receipt of special monthly compensation for the loss of use of a creative organ), there is no suggestion in the evidence of record that he has any deformity of the penis.  To the contrary, the February 2011 examination noted that his penis and testes were normal.  There is simply no evidence to warrant a 20 percent disability evaluation pursuant to Diagnostic Code 7522. 

The Board has also considered all other diagnostic codes under the schedule for rating the genitourinary system.  None of these appear to be applicable to the Veteran's situation; specifically, there is no indication that the service-connected erectile dysfunction has caused renal or voiding dysfunctions that would warrant compensation under 38 C.F.R. § 4.115a.

Conclusion- Increased Rating Claims

In reaching the above determinations, the Board has considered the Veteran's lay statements as to the nature and severity of his service-connected diabetes mellitus and erectile dysfunction and the impact of these disabilities on his daily life.  While the Veteran is competent to report his symptoms, the Board does not find his statements to be as probative as the objective medical evidence prepared by skilled professionals.

As for all of the Veteran's increased rating claims, consideration has also been given to assigning staged ratings; however, at no time during the period in question have the disabilities warranted higher schedular ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether the Veteran's claims should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the symptomatology attributable to the Veteran's service-connected disabilities is contemplated by the schedular criteria.  Therefore, the Board has determined that referral of the claims for extra-schedular consideration is not in order.

The Board has considered the doctrine of reasonable doubt in reaching the above determinations; however, as the preponderance of the evidence is against the claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal as to the issue of entitlement to an effective date earlier than September 27, 2006, for the award of service connection for erectile dysfunction is dismissed.

The appeal as to the issue of entitlement to an effective date earlier than September 27, 2006, for the award of SMC for loss of use of a creative organ is dismissed.

Service connection for chronic fatigue is denied.

Service connection for an acquired psychiatric disorder, to include depression and anxiety, is granted.

A disability rating in excess of 20 percent for diabetes mellitus is denied.

An initial compensable disability rating for erectile dysfunction is denied.
 

REMAND

Unfortunately, additional development is needed prior to any further adjudication of the Veteran's remaining claims.  

During the November 2012 hearing, the Veteran testified that he received hospital treatment on multiple occasions during the previous year due to his service-connected Crohn's disease.  The records associated with this treatment have not yet been obtained.  Since these treatment records could be supportive of the Veteran's claim, further development to obtain the records is in order.

The Board also finds that the TDIU issue must be remanded because the Veteran's claims are inextricably intertwined.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding VA records and private medical records pertinent to the Veteran's claims, to include records of any hospital treatment for the Veteran's service-connected Crohn's disease.  

2.  Undertake any other indicated development.

3.  Thereafter, readjudicate the claims for an increased rating for Crohn's disease and a TDIU.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide him and his representative with a Supplemental Statement of the Case and an appropriate opportunity to respond before returning the case to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


